Title: To Thomas Jefferson from John Wayles Eppes, 8 July 1820
From: Eppes, John Wayles
To: Jefferson, Thomas


Dear Sir,
Mill Brook
July 8th 1820.
I am happy to find that our opinions agree so well on the subject of Eastern seminaries—Francis if he could have been educated at the Central University would have had the advantage of being near you—At his period of life I consider this circumstance of great importance—If however contrary to our hopes and expectations this cannot be accomplished your selection of Columbia in preference to any Eastern Seminary meets my entire approbation—From the reputation of Cooper and the favorable situation of Columbia; It is probable that many of the distinguished young men of South Carolina will finish their Education there—With these Francis will have an opportunity of forming that sort of friendship which is valuable because it continues through life—He would I hope have prudence enough to avoid their expensive habits and soon learn what to a Virginian is of great importance “That it is easier to reduce our wants than multiply beyond a certain extent the means of supplying them—Whatever is necessary and for his advantage I shall feel as much and indeed more pleasure in supplying than in appropriating money to  any other object—I suppose he will at any event remain with Mr Stack to the end of the present year and some months previous notice will enable me to make such arrangements as his new location may require—I have on my farm here at present about 90 negroes of which only 27 are Farm labourers—To add therefore to my establishment here a force consisting of many women and children would in part defeat the object I had in view—I presume that a large portion of the 20 which you propose to allott instead of the 12 will be worth their victuals & clothes—If so suppose after the allotment was made you were to allow me to draw from them such as will answer my purpose for the ensuing year and you were to keep the residue two years for their victuals and clothes—This would accomodate me with a portion of the labour I want—Boys of a size to plough would to me be almost as valuable as men, as I am obliged at present from the want of this kind of force to keep men at the plough—I will meet you in Bedford at the time you propose—If I find after the allotment is made that the description of force in toto will not answer the object I have in view and it will not suit your convenience for me to draw a portion leaving the residue with you for two years, I will loan you the stock for two years to be paid for in Negroes at that time—In doing this I should relinquish altogether my proje’t of opening land which my farm requires—I should however accomodate you and ultimately promote in your opinion the interest of Francis—These motives combined are sufficient to induce me to relinquish any project of my own—If however it will suit your convenience for me to draw as I propose a portion of the force leaving the residue I should greatly prefer it as I should myself be on this arrangement accomodated in part—Nothing would give Martha and myself more pleasure than to visit you—I have however been so unfortunate in Horses this year and the last that we are entirely out of fix for moving—I have lost two fine horses and purchased another who turns out to be useless for the carriage from being unsteady—At some time when we are in better fix we shall take great pleasure in paying you a visit—The box in which I moved the Harpsicord from Eppington is still here—I will have it packed securely & with great pleasure deliver it whenever you send—It is almost entirely without strings—I do not know however that it has sustained any other injury—Present me to the family and accept yourself my best wishes.With sincere affection I am yours.Jno: W: Eppes